Title: From George Washington to Thomas (Robert Treat) Paine, 1 September 1799
From: Washington, George
To: Paine, Thomas (Robert Treat)

 

Sir,
Mount Vernon Septr 1st 1799

I have duly received your letter of the 12th of August, together with the Oration delivered by you in Boston on the 17th of July.
I thank you for the very flattering sentiments which you have expressed in your letter respecting myself, and I consider your sending me your Oration as a mark of polite attention which demands my best acknowledgment; and I pray you will be assured, that I am never more gratified than when I see the effusions of genius from some of the rising generation, which promises to secure our National rank in the liter⟨ary wor⟩ld, as I trust their firm, manly and ⟨patriotic⟩ conduct will ever maintain ⟨it with dignity⟩ in the Political. I am Sir Very respectfully Your Most Obedt Servt

Go: Washington

